Title: To George Washington from Baron de Woedtke, 23 March 1776
From: Woedtke, Frederick William, baron de
To: Washington, George

 

Sir
Philada March 23d 1776

The many marks of esteem and distinction with which your Excellency honoured me when I was at Cambridge, and the kind recommendation you favoured me with requires the most respectfull and lively gratitude.
I now have the honour to inform your Excellency that the Honourable the Congress have appointed me to the rank of a brigadier General, and that my destination is for Canada, where I shall repair immediately, and I pray your Excellency, to continue me the honour of your Protection. I am very Respectfully sir Your most humble & obedient servant

Baron de Woedtke

